MEMORANDUM OF DECISION.
Elmer C. Connors appeals from the judgment of the Probate Court, Penobscot County, appointing a guardian to act on his behalf. We affirm the decision of the Probate Court. Whether a guardian should be appointed is within the sound discretion of the probate judge. See Estate of Peter C., 488 A.2d 468 (Me.1985); Matter of Howes, 471 A.2d 689 (Me.1984). Connors has failed to establish on the scant record before us that the probate judge acted in excess of that discretion.
The entry is:
Judgment Affirmed.
All concurring.